Case 1:21-mc-00001-CBK Document 1-2 Filed 05/19/21 Page 1 of 1 PageID #: 12




                                                  ^U.S.Department ofJustice
                                                              States Marshals Service

                                                      District ofSouth Dakota


                                                      Sioux Fal!s,SD 57104



April 15,2021

Judge Kornmann,

I apologize for the delay in answering your March 25"' memo concerning COVID-19(C-19)
vaccinations for the USMS and the CSO program. As you are aware,this pandemic has required
all of us to navigate some uncharted territory, I have been seeking advice from our Office of
General Counsel on the steps we should take to ensure the safety of our personnel, along with
their rights/wishes, while still completing our mission to the courts. The USMS Judicial Security
Division (JSD)and our Executive Leadership are working with the Administrative Office of the
United States Courts to develop guidance with respect to C-19 vaccinations at the national
level.


The C-19 vaccinations were approved by the FDA under an Emergency Use Authorization
(EUA). The EUA allows the FDA to authorize unapproved medical products to be used in an
emergency. Given the EUA status of the C-19 vaccination, the USMS is not requiring employees
to be vaccinated, at this time. Aside from the emergency use status Issue,there are additional
areas that cause me concern. Compelling Individuals to be vaccinated or delving into their
 rationale/reasoning for not being vaccinated is very problematic. We are encroaching on EEO
 statutes when it concerns medical information, disabilities, and religious beliefs. As such,at
this time, USMS employees will not be providing their respective vaccination stafais to the
 Cduft:                 ^            ~~                         """

 I know this is not the answer you were loolcing for; however,it is the approach I must take given
 the information at hand. Rest assured, the USMS will continue to make sure the function ofthe
 courts will continue and in the safest manner.

                                                                      Very Respectfully,

                                                                               C..          0"
                                                                      Daniel C. Mosteile/
                                                                      U.S. Marshal
                                                                      District of South Dakota


 Chief Judge Lange
 Judge Piersol
 Judge Schreier
 Judge Viken
